The bill is by the city of Birmingham to enjoin the commissioner of licenses of Jefferson county from assessing and collecting the city ad valorem taxes on motor vehicles.
The purpose of the bill is to challenge the constitutionality of the Act of July 16, 1931, creating the office of commissioner of licenses in counties of 300,000 or more population, etc.; and particularly subsection (f) of section 15 of the act, empowering the commissioner to assess and collect such ad valorem taxes and retain a commission of 5 per cent. for his services in addition to the salary and other perquisites provided in the act.
The controlling questions in the case are involved in the case of State ex rel. Ward v. Henry (Ala. Sup.)139 So. 278,1 a proceeding by quo warranto considered along with this cause, and pursuing the proper remedy to test the legal existence of a public office. State ex rel. Garrett v. Torbert,200 Ala. 663, 77 So. 37.
This cause is affirmed on the authority of the decision this day rendered in State ex rel. Ward v. Henry, supra. We need not, therefore, consider the remedy in equity by injunction to prevent abuse of official power under color of unconstitutional provisions of a statute. 32 C. J. p. 243, § 385.
If, as argued, the city has a grievance because of increased commissions and excessive compensation to the commissioner, such grievance is against the legislative department of government. The judicial department cannot control legislative discretion, nor inquire into the motives of legislators. The autonomy of the coequal departments of government is of prime importance. Our function in this connection is solely to confine legislation within constitutional bounds. In usurping the functions of the Legislature, the court would violate the Constitution (Const. 1901, § 43).
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.
1 Ante, p. 224. *Page 240